DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11217025. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a continuation of 17/378, 635 (which corresponds to U.S. Patent No. 11380097) and this application claims with more words but in a broader manner the invention concisely claimed in 17/378, 635.
The claims map to each other as follows:
Instant Application
U.S. Patent No. 11380097
Claim 1
A method, comprising: 





identifying, using sensor data from a sensor of a device, a non-visible feature of a physical environment of the device; 

identifying, by the device, a visual context for the non-visible feature; and 
displaying, by the device, a visualization of the non-visible feature of the physical environment using the visual context and the sensor data, the visualization being overlaid on a location in the physical environment corresponding to the non-visible feature of the physical environment.

Claim 1
A method, comprising: 
identifying, using sensor data from a sensor of a device, a non-visible feature of a physical environment of the device; obtaining a depth map of at least a portion of the physical environment; 
identifying, by the device, a visual context for the non-visible feature; and 


displaying, by the device, a visualization of the non-visible feature of the physical environment using the visual context, the depth map, and the sensor data, the visualization being overlaid on a location in the physical environment corresponding to the non-visible feature of the physical environment.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claims 1, 8
Claim 9
Claim 6
Claim 10
Claim 14
Claim 11
Claim 15
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 16
Claim 17
Claim 20
Claim 18
Claim 21
Claim 19
Claim 22
Claim 20
Claim 23


Allowable Subject Matter

Claims 1-20 would be allowable if rewritten to overcome the double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Regarding claim 1, none of the prior arts of record, alone or in combination, disclose the claim as recited.
Claims 2-13 are allowed for depending from claim 1.
Regarding claim 14, none of the prior arts of record, alone or in combination, disclose the claim as recited.
Claims 15-17 are allowed for depending from claim 14.
Regarding claim 18, none of the prior arts of record, alone or in combination, disclose the claim as recited.
Claims 19-20 are allowed for depending from claim 18.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612